Lumpkin, J.,
concurring specially. The general rule requires service of the bill of exceptions on “the opposite party or his attornej.” Civil Code (1910), § 6160. “When the record shows clearly who were the parties to the litigation in the court below, and the bill of exceptions shows that all who were interested in sustaining the judgment of the court below have been served, the writ of error shall not be dismissed because the bill of exceptions . . discloses that some party not interested in sustaining the judgment of the court below has not been served.” Civil Code (1910), § 6176. The plaintiff filed her petition against C. B. Adams as executor of James E. Laidler. The defendant demurred on the ground, among others, that Mrs. Subers was a necessary party defendant. The plaintiff made her a party, presumably a defendant. Thus she ranked Mrs. Subers as an opposite party. While I am not prepared to say that the interest of this party was necessarily adverse to the grant of an injunction, it may have been so, and it can not be declared from the record or bill of exceptions that she was not a party interested in sustaining the judgment, so as to render service on her unnecessary. I am authorized to state that Chief Justice Fish concurs in this view.